Citation Nr: 1131659	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-15 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional left lower extremity disability as a result of Department of Veterans Affairs medical treatment from November 2005 to May 2006.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel
INTRODUCTION

The Veteran had active duty service from September 1987 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In July 2010, the Veteran testified before the undersigned at a hearing that was held at the RO.  A transcript of this hearing is associated with the claims file.  At that time the record was held open for 60 days, so that the Veteran could submit updated VA outpatient treatment records.  The Board finds that these records are duplicative of other evidence previously of record describing the current state of the Veteran's left lower extremity disability, and a waiver of RO jurisdiction over that material is not necessary.  As such, the Board may proceed with this appeal without referral of this material to the agency of original jurisdiction (AOJ) for consideration in the first instance.  See 38 C.F.R. § 20.1304(c) (2010).


FINDINGS OF FACT

1.  Following two left lower extremity surgeries performed at a private facility in November 2005, the Veteran was transferred to VA facilities in West Palm Beach and Miami, where he received follow-up treatment from November 2005 to May 2006.

2.  During the period of follow-up treatment by VA from November 2005 to May 2006, the Veteran experienced recurrent wound infections, osteomyelitis and left foot drop.  He ultimately underwent wound debridement and split thickness skin grafting to the left leg.  

3.  The preponderance of the evidence is against a finding that additional left lower extremity disability in the form of recurrent wound infections, osteomyelitis, foot drop, wound debridement and skin grafting is the result of carelessness, negligence, lack of proper skill, error in judgment, or some other instance of fault on the part of the VA, or was the result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for additional left lower extremity disability as a result of Department of Veterans Affairs medical treatment from November 2005 to May 2006 are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361, 17.32 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided with appropriate VCAA notice in an August 2006 letter, prior to the AOJ's initial adjudication of the claim.  This letter informed the Veteran of the evidence required to substantiate his claim for compensation under 38 U.S.C.A. § 1151.  Additionally, the letter described what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  
The Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal (such notice was provided in January 2007 concerning an unrelated claim).  However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claim for compensation under 38 U.S.C.A. § 1151.  Any questions as to the appropriate disability rating or effective date to be assigned are therefore moot. Accordingly, the Board finds that the duty to notify has been satisfied.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, pertinent private surgical reports, VA treatment records, and Social Security Administration (SSA) records have been obtained.  Medical opinions were sought in October 2006 and July 2007, which have been reviewed by the Board and found to be adequate for purposes of addressing the instant appeal.  In particular, they address the Veteran's treatment by VA from November 2005 to May 2006 and provide sufficient detail to determine the underlying issue of negligence.  In this regard, although the examiner was lacking a number of pertinent treatment records in 2006, such records were provided prior to his 2007 assessment.  Finally, the Veteran was afforded a personal hearing before the Board in July 2010, during which the undersigned fully described the issue on appeal and suggested that the Veteran obtain a favorable opinion to support his claim.  In all, the duty to assist has been fulfilled.

Legal Criteria

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Under 38 U.S.C.A. § 1151 the additional disability must be the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault, or an event not reasonably foreseeable.  Id.
In addition to a showing of additional disability or death, there must be evidence showing either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the veteran or his representative, in compliance with 38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

Factual Background

The Veteran contends that VA treatment following left leg surgeries for the period from November 2005 to May 2006 was negligent, in that VA clinicians removed staples in his leg against his wishes and improperly delayed a skin graft.  He asserts that such negligence resulted in numerous left lower extremity residuals, including scar tissue, pain, swelling, infection and circulation problems.  

In the interest of clarity, the Board believes that a factual background is necessary.

A November 17, 2005, private discharge summary indicates that the Veteran presented with pain and left leg swelling after sustaining a six foot fall.  Left ankle X-rays demonstrated a severely comminuted fracture of the distal tibia involving the plafond and ankle joint as well as a comminution of the fibula proximal to the ankle mortise.  A closed reduction of the left distal tibia fracture and external fixation was performed on November 8, 2005, and an open reduction internal fixation of the left ankle was performed on November 15, 2005.

A November 17, 2005, VA treatment note indicates that the Veteran was transferred to the VA hospital in West Palm Beach, Florida for further care following the surgeries.  Upon admission, the Veteran's left leg evidenced an external halo and an edematous foot, with pulses present.  Pressure ulcers or wounds were not present.

A November 18, 2005, VA treatment note indicates that the Veteran's left lower extremity dressing was clean and intact.  The pin site was negative for signs or symptoms of infection and the skin was intact.  The Veteran was able to wiggle his toes.  Pedal edema was "(+)1-2" with palpable pedal pulses.  Orthopedic check revealed circulation to be adequate, with sensation and mobility intact.

A November 19, 2005, VA nursing note describes a left ankle wound with dressing intact.  There was no drainage present.  The pin site was dry with no redness or edema.

A November 20, 2005, VA nursing note indicates that the pin sites were clean and there was no drainage.  The Veteran's left leg edema was noted to be improving and pedal pulses were palpable.  He was able to wiggle his toes without difficulty.  The staples/sutures were intact as was the skin surrounding the left foot.  An addendum to this nursing note indicates that the pin sites were cleaned with alcohol and "4x4s" and xeroform dressing was applied around the pins.

The Veteran's left leg was found to be slightly swollen in a November 21, 2005, VA treatment note.  The pin sites with gauze around the area were clean and dry.  Circulation was adequate, and sensation and mobility were intact.

A November 21, 2005, VA treatment note describes some serosanqunious drainage and erythema on the incision line.  The upper one pin had erythema and was tender.  There were two darkened blisters found on the incision area and the staples were in place.  Peripheral pulses were fair on the left.

On November 22, 2005, a VA nurse practitioner found the left leg to have slightly less edema and erythema.  A distal blister was draining a small amount of pus then serous drainage and the blister medially was now darkened in color without fluid.  The upper area had the appearance of developing a blister.  A surgical consultation to evaluate if the staples were too tight was recommended.

A November 23, 2005, VA orthopedic consultation note indicates that the incision demonstrated some edge necrosis but no signs of overt infection.  The pin sites of circular frame appeared benign.  No peroneal nerve function was found.  Continued wound care and oral antibiotics were recommended.

A November 26, 2005, VA nursing note indicates that there was an area of stable reddish skin that was observed to "be tight."

The Veteran's incision area was noted to be healing with scabs forming in a November 28, 2005, VA treatment note.  No oozing was noted from the incision area.

A November 29, 2005, VA nurse practitioner note describes the incision as having sloughing skin on the medial side.  The skin underneath was not pink but pale in color in some areas and darkened in other areas.  Slight pus was noted.  The rod openings were not infected or draining.

A November 30, 2005, VA orthopedic consultation found that the anterior lateral incision running down the tibia with staples was intact with no drainage.  Edema was noted in the foot.  The Veteran maintained good sensation in all toes.  Plantar flexion was good but he was unable to dorsiflex any of his toes at this time.  There was a faint but palpable dorsalis pedis pulse.  There was no erythema around the pins without drainage around the pin sites and no drainage around the wound.  X-rays of the lower extremity were ordered and daily pin care was recommended.

A December 2, 2005, VA orthopedic consultation report found no signs indicating pin tract infection and the pin tract seemed clean.  However, the skin area on the anterior aspect of the distal third of the tibia had two batches of skin and soft tissue which was necrotic and black in color.  This area of skin, at least two and one-half inches in diameter, was expected to slough.  There was minimal drainage, the staples were removed and dressing was applied.  The Veteran was told that there was a problem with the wound healing due to necrosis of these two areas of skin.  The soft tissue was deficient over this area.  There was no active dorsiflexion of the toes and it was difficult to appreciate whether there was active dorsiflexion movement of the tibiotalar joint due to the fixation by the external fixator.  The orthopedist opined that the most important issue was of skin necrosis and sloughing, which might require skin grafting.  The orthopedist was unsure whether the free skin graft would take at this stage, and noted that the Veteran may require a skin flap, perhaps even a vascularized skin graft.

A December 7, 2005, VA wound care note indicates that the Veteran's anterior "shin" area now had a large open wound with tendon visible and opaque burgundy drainage.  When the proximal portion of the wound was pressed, more exudates rolled out followed by yellow pus.  There was a darker grey area on the top of the foot.  The wound was re-cleaned and dressed.

A December 7, 2005, VA infectious disease note indicates that the Veteran's left lower leg was mildly swollen with slightly shiny/brawny skin.  There was no erythema or cellulitic process.  The anterior tibial wound had necrotic skin in the lower aspect with some tissue necrosis centrally and a visible tendon.  Sanguinous drainage was expressible with the application of pressure to the sides of the wound.  There was no malodor.  An impression of wound breakdown/necrosis was made.  The provider did not believe that there was much evidence that an infection was responsible for this condition.  Debridement of the wound with local care was recommended and a consultation from Plastic Surgery was considered regarding the possible need for skin grafting in the future.

A December 8, 2005, VA orthopedic consultation found the Veteran's wound to be severely contaminated and draining old collected hematoma.  The Veteran had developed drop foot and while there was no active extension of the toes, circulatory status was intact.  He was to be transferred to the Plastic Surgery department to manage his condition.

The surgery site was noted to have a partially gaping wound through which the tendon was visible in a December 8, 2005, treatment note.  Some necrotic tissue was visible but the tissue beneath was red and healthy looking.  The skin on the lower part of the wound was dark and a small part was necrotic but dry.  There were no systemic signs of infection.

A December 14, 2005, VA plastic surgery consultation found a clean wound over exposed tendons and muscle of the distal third of the left leg.  The wound measured approximately 12 by 5 centimeters (cm) and there was no infection.  Two options for treatment were discussed: a wound VAC to encourage granulations or a free flap.  The provider opined that the most prudent course would be to place a wound VAC and encourage granulation over the exposed tendon and that the Veteran may likely avoid free flap surgery with this modality.

A December 15, 2005, VA orthopedic consultation noted mild drainage and an open wound with exposure of the tendons.  Some of the bolts of the external fixator were loose, however, the alignment of the fracture site was maintained and there was no active movement due to perineal nerve pulsing.  He had developed a club foot and circulatory status was intact.  There was no collection or pockets of exudate or hematoma formation.

A December 20, 2005, VA wound care treatment note found the wound to be boggy and creamy white in color.  It had become enlarged and it was questionable whether the tendon was now nonfunctional.  There was a moderate amount of dark bloody drainage without malodor.  Edema was mostly gone since last week and there was no erythema.  The lateral side of the wound had pink granulating tissue moving over the upper portion of the wound.  The wound was dressed and covered with a wet dressing.

A December 21, 2005, VA plastic surgery consultation found the wound to be approximately 11 by 6 cm with some granulations of periphery.  Transfer to the orthopedic service at another VA facility was recommended so that plastics could coordinate with the care of the open wound which will require debridement of the tendon and probable skin graft versus flap reconstruction of defect.

Wound care continued until the Veteran was transferred to the Miami, Florida VA Medical Center (VAMC) in early January 2006.

A January 4, 2006, VA left lower extremity X-ray revealed an external fixator in the mid and distal leg, multiple screws, slight widening of the lateral aspect of the ankle mortise, and fractures of the distal fibula with an intramedullary pin in place.

On January 5, 2006, the Veteran underwent debridement of the left lower extremity distal third wound and tibialis anterior tendon.  A VAC sponge was also applied.  The operation report notes that the Veteran "consented freely to the operation" after he was advised of its risks, including the potential for developing a foot drop.

Debridement and split thickness skin grafting to the left leg was conducted by VA on March 2, 2006.  Informed consent for the procedure was obtained at 11:58 AM on March 1, 2006.

A July 2006 VA treatment note found serous/purulent drainage and foot drop.  Plantar flexion contracture was observed.  Impressions included status-post left tibia/fibula fracture with external fixator which was complicated by infection with wound dehiscence and drop foot secondary to tendon injury versus compartment syndrome.  

A July 2006 VA left lower extremity X-ray revealed an open reduction of the left distal tibia with significant osteoporosis without significant interval changes.

In October 2006 a VA medical opinion was obtained from J. S., M.D., a plastic surgeon.  Dr. J.S. indicated that he had reviewed the Veteran's claims file and that there were no notes related to his November and December 2005 care.  For this reason, the examiner was unable to offer a specific opinion regarding whether the care the Veteran received was below the standard of care for this period.  However, Dr. J.S. noted that the type of fracture that the Veteran sustained, a Gustilo B3 of the tibia, was associated with high energy, and that "there are often significant wound and bone complications with this type of injury including osteomyelitis, [and] wound breakdown requiring flap closure or secondary wound care."  Dr. J.S. opined that the VA care documented from January 2006 through July 2006 appeared to be "totally appropriate.  The [Veteran], at that point, had a difficult wound problem which was treated successfully.  Proper consultation with Infectious Disease was carried out, and the orthopedic procedures are well-documented and appear all to be indicated and done well." 

In July 2007, Dr. J. S. noted that he had reviewed the Veteran's claims file including records which were not present during his earlier review.  He noted that upon arrival at the VA hospital in West Palm Beach in November 2005, the Veteran's:
wound was intact and there were no problems initially on several examinations by different people.  The wound did eventually breakdown and become secondarily infected.  It was noted that the underlying muscle of the tibialis anterior did not show any signs of granulation when the wound was treated.  This would imply, as eventually was the case, that the muscle was already necrotic at this time.  The most likely etiology of this necrosis or muscle death was the initial trauma or complications related to the initial surgery.  The muscle was eventually debrided and the wound closed.  The wound was examined by specialists from Orthopedics, Infectious Disease and Plastic Surgery.  There is some discussion as to various modalities and different ways to handle this, all of which were judgment issues on the part of attending physicians.  I see no evidence that the early referral would have anyway affected the eventual debridement of the muscle as I believe this was necrotic from Day 1 on admission.  Referral would also not have affected the function of the foot or toes.

There appears to be some delay in the actual transfer which added up to time lost for the [Veteran].  I think the final outcome, which was removal of the necrotic muscle, would not have been altered by earlier referral.  The remainder of issues relate to the type of coverage chosen and whether or not a microvascular transfer of a muscle skin flap may have been better for wound healing, etc.  These are issues which are controversial and do not reflect any type of carelessness, negligence or error in judgment.  

As to the question of whether these events were anticipated or likely, the answer is yes.  There is a significant chance of tissue necrosis and wound breakdown in this type of injury . . .  These are high velocity bone fractures with contamination and surrounding soft tissue damage.  There is a significant complication rate for Gustilo B3 lesions which included non-union or osteomyelitis of the tibia, wound breakdown muscle necrosis and nerve damage.  [The Veteran] clearly experienced several of these problems.

In an October 2007 statement, the Veteran reported that he did not wish to have the staples removed ten days after his surgery and that upon removal of the staples against his wishes his leg split open, leaving a 4 to 6 inch wound.  He asserts that the treating physician felt he needed a skin graft to cover his wound; however, he was not given one and remained in the hospital for seven weeks.  According to the Veteran, the tissue and tendons "dried out" due to the open wound and were removed in January 2006.  He contends that his wound was exposed to air and resulted in infection, and notes that he has had 11 surgeries as a result of VA's negligence and may have to have his leg amputated at the knee.

During the July 2010 hearing, the Veteran testified that he experienced a large increase in scar tissue in his left leg, substantial pain and increased infections due to the lack of timely treatment of his leg fracture.  He reiterated his contentions regarding the staple removal and resultant wound and tendon problems, as well of the lack of a timely skin graft.  The Veteran testified that he had broken his tibia and fibula prior to 2005, and that he did not have any such problems with his treatment of his prior fracture as he did in 2005.  He indicated that he has had around 13 surgeries as a result of negligent treatment by VA, and that his current symptoms include left leg swelling, excessive scar tissue and circulation problems.  He noted that he has to wear orthopedic shoes and is unable to move his toes.

Analysis

The Board initially notes that the Veteran does not contend that the November 2005 surgeries were performed negligently.  In any event, compensation under 38 U.S.C. § 1151 would not be available for additional disability resulting from the surgeries, as they were performed at a non-VA hospital by a non-VA employee.  See 38 C.F.R. § 3.361(f).  

Instead, the focus of the Veteran's appeal is the follow-up treatment provided for by VA at West Palm Beach and Miami from November 2005 to May 2006.

It is undisputed that the Veteran has experienced recurrent wound infections, osteomyelitis, foot drop, wound debridement and skin grafting during the pertinent period of VA treatment.  

However, no competent medical evidence has been submitted suggesting that such additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or some other instance of fault on the part of the VA providing follow-up treatment, or that this was an event that was not reasonably foreseeable.

In this regard, Dr. J.S. specifically opined that the type of fracture that the Veteran sustained in his November 2005 fall (i.e., a Gustilo B3 of the tibia) was associated with high energy.  He noted that complications with this type of injury include osteomyelitis and wound breakdown requiring flap closure or secondary wound care, which is precisely what the Veteran experienced during the period in question.  In his July 2007 opinion, Dr. J.S. further opined that there was no evidence that earlier referral would have in any way affected the eventual wound debridement of the muscle, as the muscle was necrotic from the first day of admission in the VA facility.  Instead, Dr. J.S. determined that the most likely etiology of this necrosis was the initial trauma (i.e. the fall) or complications related to the initial surgeries by the private hospital, and that issues related to the type of coverage chosen and whether a microvascular transfer of a muscle skin flap would be better for wound healing were issues which were controversial and did not reflect any type of carelessness, negligence or error in judgment on the part of VA providers.

In short, the only competent medical opinion of record to address the issue of fault in this case indicates that there is not any evidence of negligence on the part of the VA in this case.  Further, Dr. J.S. indicated that the events in question were reasonably foreseeable, by stating that the Veteran's eventual wound debridement and skin grafting was not caused by VA's follow-up treatment, but was instead due to the initial trauma or complications related to the initial surgeries.  Additionally, the examiner commented that osteomyelitis of the tibia, wound breakdown, muscle necrosis and nerve damage are all potential risks of the November 2005 surgeries.  As the VA medical opinion is based upon a complete review of the pertinent medical evidence, and given the absence of any contrary medical evidence in the Veteran's favor, the Board finds that it is competent, credible, and entitled to great weight.

In this regard, while the Veteran is certainly competent to describe his current left leg symptomatology, including pain, swelling and circulation problems, he is not competent to opine on more complex medical matters regarding whether VA's follow-up care was appropriate, as such a determination would require medical and scientific expertise and study.  In this regard, the Board notes that the Veteran was a dental lab specialist while in military service and he thus received some rudimentary medical training over twenty years ago.  It appears, however, that the Veteran has had no subsequent medical training, nor has he been employed in any medical capacity.  To the contrary, the Veteran reported during a December 2007 VA examination that he obtained a college degree in forest management after service and was employed as a forester for a timber company and as an independent contractor.  Therefore, based on this history, the Board finds that the Veteran is not competent to render a medical opinion pertaining to the issue of negligence.  See 38 C.F.R. § 3.159(a)(1)(competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  It is certainly regrettable that the Veteran has experienced recurrent wound infections, osteomyelitis, foot drop, wound debridement and skin grafting to the left leg, but there is no medical evidence that these conditions either were not a foreseeable outcome of VA follow-up treatment, or that they were the result of carelessness, negligence, lack of proper skill, error in judgment, or some other instance of fault on the part of the VA.

Additionally, the evidence does not reflect, and the Veteran does not otherwise contend, that VA furnished follow-up treatment, including the January 2006 March 2006 wound debridement and skin grafting, without the Veteran's informed consent.  38 C.F.R. § 17.32.  With regard to the January 2006 procedure, the operative report reflects that the surgeon discussed the "risks, benefits and options available to [the Veteran], including local flaps, debridement, microvascular free tissue transfer, and we explained to him that we need to take him to the operating room theater for a final exam under anesthesia and debridement and make a final definitive decision on wound coverage.  He is [sic] consented freely to the operation."  Furthermore, as noted above, the record reflects that informed consent for the March 2006 wound debridement and skin grafting procedure was obtained at 11:58 AM on March 1, 2006, and that "[r]isks, benefits and alternative therapies were discussed with the [Veteran]" prior to the procedure.  

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151, so the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case. 
See generally 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional left lower extremity disability as a result of Department of Veterans Affairs medical treatment from November 2005 to May 2006 is denied.



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


